DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1, Statutory Category: Yes, the claim 1 is a method that recites a series of steps and therefore falls in the statutory category of a process.
Step 2A- Prong 1: Judicial Exception Recited: Yes, the claim recites: “determining, based on a group of jobs, a current workload of the group of jobs; determining a group of job descriptions associated with the group of jobs based on configuration information of respective jobs in the group of jobs; determining a future workload associated with the group of jobs based on associations, between job descriptions and future workloads associated with the job descriptions; and managing the group of jobs based on the current workload and the future workload”. As drafted, the claim as a whole recites a method including steps that could be performed in the human mind, but for the recitation of generic computing components. For example, the human mind can easily determining/estimating the current amount/volume of workloads of the group of jobs that is received, determining/identifying different job types based on the job information/configuration information, determining/identifying the future workload based on the historical workload data/performance/job configurations, and managing/determining/identifying the different scheduling approaches for the group of jobs based on the current and future workload (evaluation, judgment). Therefore, but for the recitation of generic computing components, these steps may be a Mental Processes that can be performed in the human mind (including an observation, evaluation, judgment, opinion). 
Therefore, yes, the claims do recite judicial exceptions.
Step 2A- Prong 2: Integrated into a practical Application: No, this judicial exception is not integrated into a practical application. In particular, the claim recites an additional limitation that “the group of jobs from multiple client devices” which is insignificant pre-solution data gathering (see MPEP § 2106.05(g)) (i.e., [receiving] the group of jobs from multiple client devices). In addition, “processing system”, “multiple client devices” and “a workload model” are recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function, see MPEP §2106.05(b)). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (“processing system”, “multiple client devices” and “a workload model”). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to the abstract idea.
Step 2B: Claim provides an Inventive Concept: No. As discussed with respect to Step 2A prong Two, the additional elements “processing system”, “multiple client devices” and “a workload model” are recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function, see MPEP §2106.05(b)). In addition, the limitation “the group of jobs from multiple client devices”, are insignificant pre-solution data gathering (see MPEP § 2106.05(g)), which is additionally well understood, routine, conventional activity (see MPEP § 2106.05(d), receiving and transmitting data, storing and retrieving information, et cetera as well understood, routine, conventional) and a generic computing device performing a generic computer function (see MPEP §2106.05(b)). The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A. These additional elements and combination of the elements does not amount to significant more than the exception itself or provide an inventive concept in Step 2B.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, “the group of jobs from multiple client devices” were considered to be extra-solution activity in Step 2A as insignificant pre-solution data gathering, and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The background of the example does not provide any indication that “the group of jobs from multiple client devices” is anything other than a generic, off-the-shelf computer component, and the specification paragraph [0002] lines 1-2, it specifically recites “With the development of data processing systems, they can process various jobs from client devices of users”. 
Accordingly, a conclusion that “the group of jobs from multiple client devices” is well understood, routine, conventional activity is supported under Berkheimer option 1.
For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible. 

Independent claims 11 and 20 are rejected for the same reason as claim 1 above. Claim 11 further recites “at least one processor”, “a volatile memory” and “a memory couple to the at least one processor and having instructions stored thereon…executed by the at least one processor”. Claim 20 further recites “a computer program product”. These additional elements are directed to generic computer components providing generic computer functions (see MPEP § 2106.05(b)). 

With respect to the dependent claim 2, the claim elaborates that determining a group of job descriptions associated with the group of jobs based on configuration information of various jobs in the group of jobs comprises: with respect to a job in the group of jobs, extracting a group of attributes of the job from the configuration information, the group of attributes comprising at least one of: type of the job, interval of the job, starting time of the job, ending time of the job, and stream configuration of the job; and generating a job description of the job based on the group of attributes (“determining” is being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind (including an observation, evaluation, judgment, opinion). “extracting” and “generating” are insignificant pre-solution data gathering (see MPEP § 2106.05(g)) and a generic computing device performing a generic computer function (see MPEP §2106.05(b))).

With respected to the dependent claim 3, the claim elaborates that determining a threshold workload of jobs which are processable by a group of processing resources started in the processing system; in response to determining the threshold workload 

With respected to the dependent claim 4, the claim elaborates that in response to determining the threshold workload being below the current workload, starting at least one processing resource in the processing system for processing at least one portion of the group of jobs. (“determining” is being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind (including an observation, evaluation, judgment, opinion). “processing system” that “starting at least one processing resource” as a generic computing device performing a generic computer function (see MPEP §2106.05(b)).

With respected to the dependent claim 5, the claim elaborates that in response to determining the threshold workload being above the current workload and the threshold workload being above the future workload, stopping at least one processing resource in the group of processing resources that have been started in the processing system (“determining” is being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind (including 

With respected to the dependent claim 6, the claim elaborates that obtaining the workload model, comprising: obtaining multiple historical jobs of the processing system, respectively; obtaining multiple historical workloads associated with respective historical jobs among the multiple historical jobs, respectively; and training the workload model based on the multiple historical jobs and the multiple historical workloads, so that the workload model represents associations between historical jobs and historical workloads. (“obtaining” steps are insignificant pre-solution data gathering (see MPEP § 2106.05(g)), “training” the workload model based on the historical data as a generic computing device performing a generic computer function (see MPEP §2106.05(b) and being treated as part of abstract idea and is analogues to Mental processes, such that concept can be performed in the human mind (including an observation, evaluation, judgment, opinion) (i.e., determine/learning based on the historical data)).

With respected to the dependent claim 7, the claim elaborates that determining an average value of differences between two successive workloads among the multiple historical workloads; determining a difference between two successive historical workloads in the group of workloads; and in response to the difference being below the average value, training the workload model by using the two historical workloads and one or more historical jobs associated with the two historical workloads. (“determining” 

With respected to the dependent claim 8, the claim elaborates that obtaining the group of jobs from at least one of: policy group configuration of the processing system; 

With respected to the dependent claim 9, the claim elaborates that wherein the method is performed at a backup server of the processing system, and a job in the group of jobs is a backup job for performing a data backup. (“performing” the “data backup” at “backup server” is being treated as a generic computing device performing a generic computer function (see MPEP §2106.05(b)).

With respected to the dependent claim 10, the claim elaborates that wherein the processing resource is a backup instance for performing the backup job (“performing” the “backup job” at “backup instance” is being treated as a generic computing device performing a generic computer function (see MPEP §2106.05(b)).

Dependent claims 12-19 recite the same features as applied to claims 2-10 above, therefore they are also rejected under the same rationale.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 6-7, 10, 12 and 16-17 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 2 and 12 (line# refers to claim 2):
In line 2, it recites the phrase “configuration information of various jobs”. However, prior to this phrase in claim 1, at line 6, it recites “configuration information of respective jobs”. Thus, it is unclear whether the second recitation of “configuration information of various jobs” is the same or different from the first recitation of “configuration information of respective jobs”. If they are the same, same name should be used.

As per claims 6 and 16 (line# refers to claim 6):
historical jobs” and “historical workloads”. However, prior to this phrase at lines 3 and 5, it recites “multiple historical jobs” and “multiple historical workloads”. Thus, it is unclear whether the second recitation of “multiple historical jobs” and “multiple historical workloads” is the same or different from the first recitation of “historical jobs” and “historical workloads”. If they are the same, same name should be used.

As per claims 7 and 17 (line# refers to claim 7):
Lines 2-5, it recites the steps of “determining an average value of difference between two successive workloads among the multiple historical workloads” and “determining a difference between two successive historical workloads in the group of workloads”. This is indefinite and unclear because it is not clearly indicated the difference between “two successive workloads” and “two successive historical workloads” (i.e., “two successive workloads” is among “multiple historical workloads”, and wherein the “two successive historical workloads” is in “the group of workloads”. Thus, it uncertain if both successive workloads are all historical workload or just any workload from any group of workloads?). For examining purpose, examiner will interpret both two successive workloads as any two successive historical workloads. 

	Lines 4-5, “the group of workloads” lacks antecedence basis.
	
the two historical workloads” lacks antecedence basis. It is uncertain if this term intent to refer to “two successive workloads” as cited in line 2 or “two successive historical workloads” as cited in line 4.

As per claim 10:
	Line 2, “the backup job” lacks antecedence basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 11, 13-14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (US. Pub. 2015/0113120 A1) in view of Liu et al. (US Patent. 7,941,332 B2).

As per claim 1, Jacobson teaches the invention substantially as claimed including A method for managing jobs in a processing system, the processing system comprising multiple client devices (Jacobson, Fig. 1, 100 (processing system), 110 , the method comprising: 
determining, based on a group of jobs from the multiple client devices, a current workload of the group of jobs (Jacobson, [0022] lines 10-15, the predictive scaling component 125 could monitor the workload of the distributed application over a period of time. For example, the predictive scaling component 125 could monitor a number of incoming requests (as groups of jobs) from the client devices 110 to collect historical workload data for the distributed application; [0034] lines 12-18, workload of the application…type of the application…the application is video streaming service…personnel application (as receiving number of requests (group of jobs) from multiple client devices for processing); [0024] lines 2-3, monitor the application’s current workload); 
determining a future workload associated with the group of jobs based on associations, comprised in a workload model, between job descriptions and future workloads associated with the job descriptions (Jacobson, Fig. 1, 125 predictive scaling component (as workload model); Fig. 4, 420, 425, 430; [0023] lines 7-16, the predictive scaling component 125 could determine that a relatively large rate of increase in the application's workload during the hours leading up to the time of historically peak workload (e.g., evening hours when the demand for video streaming services (as number of requests/group of jobs) are greatest), indicates that the peak workload for that particular day will be relatively high; [0024] lines 5-13, the predictive determine an anticipated future workload of the application, based on the scaling pattern and the application's current workload; [0034] lines 1-19, the predictive scaling component 125 may consider known events in predicting the application's future workload. Examples of such events include daylight savings time, the availability of particular content (e.g., a live stream of a particular sporting event), holidays, and so on. Such events may be specified to the predictive scaling component 125 programmatically (e.g., events that happen each year such as holidays, daylight savings time, etc.) or could be manually specified by a user (e.g., a live stream of a particular event)…Moreover, different events may have a different correlation to the application, depending on the type of the application. For example, if the application is a video streaming service, a holiday could indicate an increase in the application's workload as users are home from work. On the other hand, if the application is a personnel application for use by a business, the holiday could indicate a decrease in the application's workload as the users are out of the office on the specified day [Examiner noted: determining a future workload associated with the group of jobs (number of requests received from client devices)  based on associations between job descriptions (type of application) and future workloads (subsequence same type of application occurred each year/evening time) associated with the job descriptions (type of application, i.e., video streaming services)]); and 
managing the group of jobs in the processing system based on the current workload and the future workload (Jacobson, [0015] lines 1-4, managing a large-scale application (e.g., a video streaming service and its supporting applications) running in a cloud environment is that the workload of such an application can vary dramatically over time; [0025] lines 1-11, Once the application's future workload is estimated, the predictive scaling component 125 could then determine a number of application instances needed to satisfy the estimated future workload. Generally, if the future workload is greater than the application's current workload, a number of additional applications may need to be instantiated in order to accommodate the increased workload. On the other hand, if the estimated future workload is less than the current workload, some number of application instances could be shutdown in order to avoid idle or underutilized computing resources).

Jacobson fails to specifically teach determining a group of job descriptions associated with the group of jobs based on configuration information of respective jobs in the group of jobs.

However, Liu teaches determining a group of job descriptions associated with the group of jobs based on configuration information of respective jobs in the group of jobs (Liu, Fig. 3, 308 workload characteristics (as group of job descriptions), 310 name W1, 312 type, 320 SOC value (time window) (as configuration information of respective jobs/workload); Col 1, line 41, workload consists of jobs with determine the system processing capacity and workload characteristics).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson with Liu because Liu’s teaching of determining the workload characteristics (as group of job descriptions) for the different workloads/jobs would have provided Jacobson’s system with the advantage and capability to identifying the different job/tasks/workload characteristics and configurations in order to allow the system to allocating the resources and scheduling the tasks more effectively which improving the system resource utilization and efficiency. 

As per claim 3, Jacobson and Liu teach the invention according to claim 1 above. Jacobson further teaches determining a threshold workload of jobs which are processable by a group of processing resources started in the processing system (Jacobson, claim 13, lines 4-5, determining a threshold number of application instances to maintain, based on the determined plan; [0028] lines 15-24, while traditional reactive scaling techniques could reduce the number of active application instances in response to a temporary drop in request volume, doing so could lead to a failure of the service when the normal request volume for the application resumes. In such a scenario, the predictive scaling component 125 could prevent the number of application instances from falling below a threshold number of application instances (as threshold workload of jobs/workload performed (i.e., normal request volume)), based on normal request volume resumes. [0029] lines 9-12, scale the resources (e.g., memory, processors, etc.) executing the application instances (as group of processing resources started for executing the threshold number of application instances, which is corresponding to the threshold workload of jobs (normal request volume)) , based on the application's workload); 
in response to determining the threshold workload being below the future workload, starting at least one processing resource in the processing system for processing at least one portion of the group of jobs (Jacobson, [0028] lines 19-24, the predictive scaling component 125 could prevent the number of application instances from falling below a threshold number of application instances, based on the application's predicted workload at a future point in time, thereby avoiding the failure of the service when the normal request volume resumes; [0025] lines 1-7, Once the application's future workload is estimated, the predictive scaling component 125 could then determine a number of application instances needed to satisfy the estimated future workload. Generally, if the future workload is greater than the application's current workload (as including threshold workload, since the minimum number of application instances are maintained for performing the normal request volume, and the threshold workload is below the further workload), a number of additional applications may need to be instantiated in order to accommodate the increased workload; [0031] lines 4-10, the application's workload will substantially increase within some period of time. In response to such a determination, the predictive scaling component 125 could allocate a number of additional compute nodes 215 using the unallocated compute resources initialize a number of new application instances 135 on these additional compute nodes (as starting at least one processing resource)).
	
As per claim 4, Jacobson and Liu teach the invention according to claim 3 above. Jacobson further teaches in response to determining the threshold workload being below the current workload, starting at least one processing resource in the processing system for processing at least one portion of the group of jobs (Jacobson, [0028] lines 19-24, the predictive scaling component 125 could prevent the number of application instances from falling below a threshold number of application instances, based on the application's predicted workload at a future point in time, thereby avoiding the failure of the service when the normal request volume resumes; [0004] lines 11-19, cloud solutions may attempt to reactively scale the number of application instances in order to meet the fluctuating workload. That is, logic could determine when the application resources are sitting idle or when the application is unable to keep up with its current workload, and could scale the number of application instances down or up accordingly (as the threshold workload (normal request volume) is below the current workload); [0029] lines 9-12, scale the resources (e.g., memory, processors, etc.) executing the application instances, based on the application's workload).

As per claim 6, Jacobson and Liu teach the invention according to claim 1 above. Jacobson further teaches obtaining the workload model (Jacobson, Fig. 1, 125 predictive scaling component (as workload model); [0037] lines 1-4, the predictive feedback loop, where data is continually fed back to the predictive scaling component 125 in order to improve future scaling operations (as obtaining a workload model, since it is continually fed back/learning); lines 16-20, the predictive scaling component 125 could learn from the historical scaling operations and related data, and the predictive scaling component 125 could optimize future scaling operations), comprising: 
obtaining multiple historical jobs of the processing system, respectively (Jacobson, [0034] lines 10-19, scaling component 125 may consider any event having any correlation to the workload of the application. Moreover, different events may have a different correlation to the application, depending on the type of the application. For example, if the application is a video streaming service, a holiday could indicate an increase in the application's workload as users are home from work. On the other hand, if the application is a personnel application for use by a business, the holiday could indicate a decrease in the application's workload as the users are out of the office on the specified day; [0035] lines 4-14, the predictive scaling component 125 monitors the performance and workload of an application instance(s) in order to collect historical performance data. Such data may include, without limitation, a number of incoming requests per unit of time, a number of requests processed by a given application instance per unit of time, a start-up time of a new application instance, a shutdown time of an application instance, and so on. Additionally, the predictive scaling component 125 monitors the performance of the cloud computing environment with respect to the application (block 315)); 
obtaining multiple historical workloads associated with respective historical jobs among the multiple historical jobs, respectively (Jacobson, [0022] lines 12-15, the predictive scaling component 125 could monitor a number of incoming requests from the client devices 110 to collect historical workload data for the distributed application; [0034] lines 10-19, scaling component 125 may consider any event having any correlation to the workload of the application. Moreover, different events may have a different correlation to the application, depending on the type of the application. For example, if the application is a video streaming service, a holiday could indicate an increase in the application's workload as users are home from work. On the other hand, if the application is a personnel application for use by a business, the holiday could indicate a decrease in the application's workload as the users are out of the office on the specified day; [0039] lines 7-14, the historical workload data indicates that the application's workload increases dramatically leading up to 5:00 pm each day, and that the amount of peak workload is proportional to the rate of increase around this time, the predictive scaling component 125 could determine an estimated future workload of the application, based on the application's current rate of increase in workload leading up to 5:00 pm); and 
training the workload model based on the multiple historical jobs and the multiple historical workloads, so that the workload model represents associations between historical jobs and historical workloads (Jacobson, [0037] lines 1-24, the predictive scaling component 125 is configured to operate in a feedback loop, where data is continually fed back to the predictive scaling component 125 in order to improve future scaling operations. Such data may include, for example, data describing a workload of the application, data describing one or more scaling patterns for the application, data describing an impact of scaling operations on the system as a whole, and so on. Advantageously, by feeding such data back into the predictive scaling component 125, embodiments can more accurately predict when future scaling operations are needed and can optimize such future scaling operations as well…In response to such a determination, the predictive scaling component 125 could learn (as training/learning from feedback loop) from the historical scaling operations and related data, and the predictive scaling component 125 could optimize future scaling operations (e.g., by restricting the number of additional application instances instantiated, by evenly distributing optimal sized scaling operations over a period of time, etc.) to minimize unintended side effects in the future).

As per claim 8, Jacobson and Liu teach the invention according to claim 1 above. Jacobson further teaches obtaining the group of jobs from at least one of: policy group configuration of the processing system; or periodic policies of the processing system (Jacobson, [0034] lines 2-20, the predictive scaling component 125 may consider known events in predicting the application's future workload. Examples of such events include daylight savings time, the availability of particular content (e.g., a live stream of a particular sporting event), holidays, and so on. Such events may be specified to the predictive scaling component 125 programmatically (e.g., events that happen each year (as periodic policies) such as holidays, daylight savings time, etc.) or could be manually specified by a user (e.g., a live stream of a particular event) … different events may have a different correlation to the application, depending on the video streaming service, a holiday could indicate an increase in the application's workload as users are home from work. On the other hand, if the application is a personnel application for use by a business, the holiday could indicate a decrease in the application's workload as the users are out of the office on the specified day (as periodic happened each year)).

As per claim 11, it is a device claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Jacobson further teaches at least one processor; a volatile memory; and a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the apparatus to perform (Jacobson, Fig. 5, 702 processor, 712 memory, 125 predictive scaling component; [0046] line 18, random-access semiconductor memory (as volatile memory); claim 14, lines 2-4, a processor; and a memory containing a program that, when executed on the processor, performs an operation comprising).

As per claims 13-14, 16 and 18, they are device claims of claims 3-4, 6 and 8 respectively above. Therefore, they are rejected for the same reasons as claims 3-4, 6 and 8 respectively above.

As per claim 20, it is a computer program product claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson and Liu, as applied to claims 1 and 11 above, and further in view of Jothilingam et al. (US Pub. 2017/0193349 A1).

As per claim 2, Jacobson and Liu teach the invention according to claim 1 above. Liu teaches determining a group of job descriptions associated with the group of jobs based on configuration information of various jobs in the group of jobs comprises: with respect to a job in the group of jobs (Liu, Fig. 3, 308 workload characteristics (as group of job descriptions), 310 name W1 (as job of the group of jobs), 312 type, 320 SOC value (time window) (as configuration information of respective jobs/workload); Col 1, line 41, workload consists of jobs with one-way communication or processing; Abstract, lines 3-4, determine the system processing capacity and workload characteristics).
determine a group of attributes of the job from the configuration information, the group of attributes comprising at least one of: type of the job, interval of the job, starting time of the job, ending time of the job, and stream configuration of the job (Liu, Fig. 3, 308 workload characteristics (as group of job descriptions), 310 name W1, 312 type, 320 SOC value (time window) (as interval of the job, including start time and ending time (see Fig. 3, 320m 8AM-8PM)), expected volume (as stream configuration of the job); Abstract, lines 3-4, determine the system processing capacity and workload characteristics); and 
generating a job description of the job based on the group of attributes (Liu, Fig. 3, 308 workload characteristics (as including one of a job descriptions W1); determine (as generating the table 308 which including one job description) the system processing capacity and workload characteristics).

Jacobson and Liu fail to specifically teach extracting a group of attributes of the job from the configuration information.

However, Jothilingam teaches extracting a group of attributes of the job from the configuration information (Jothilingam, [0041] lines 1-3,  task extraction process 204 may identify and extract task parameters, such as an action, a subject, and/or a keyword from task 208; also see [0067] lines 10-17, Other aspects or parameters (e.g., fields) of tasks that may be considered include: task date, task keyword, task action, task subject, task start date, task end date, task update interval, task status, flagged status of task, day of the month task started, day of the month task completed, total work on task, actual work on task, percentage of task completed, task type).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson and Liu with Jothilingam because Jothilingam’s teaching of extracting the different task parameters form the task (configuration/parameters) would have provided Jacobson and Liu’s system with the advantage and capability to easily determining the different task types, date, and status associated with different tasks which improving the task scheduling efficiency.

As per claim 12, it is a device claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson and Liu, as applied to claims 3 and 13 above, and further in view of Youseff et al. (US Patent. 9,280,375 B1).

As per claim 5, Jacobson and Liu teach the invention according to claim 3 above. Jacobson further teaches in response to determining the threshold workload being above the future workload, stopping at least one processing resource in the group of processing resources that have been started in the processing system (Jacobson, [0028] lines 19-24, the predictive scaling component 125 could prevent the number of application instances from falling below a threshold number of application instances, based on the application's predicted workload at a future point in time, thereby avoiding the failure of the service when the normal request volume resumes; [0004] lines 11-19, cloud solutions may attempt to reactively scale the number of application instances in order to meet the fluctuating workload. That is, logic could determine when the application resources are sitting idle or when the application is unable to keep up with its current workload, and could scale the number of application instances down or up accordingly; [0025] lines 6-10, On the other hand, if the estimated future workload is less than the current workload (as the threshold workload (i.e., if the threshold workload being above the future workload), some number of application avoid idle or underutilized computing resources).

Jacobson and Liu fail to specifically teach when stopping at least one processing resource, it is also based on determining the threshold workload being above the current workload.

However, Youseff teaches when stopping at least one processing resource, it is also based on determining the threshold workload being above the current workload (Youseff, Col 13, lines 16-21, The virtual machine manager 214 determines the new current load of the virtual processors 212 after the resource manager 216 reallocates the application threads 320. The virtual machine manager 214 continues to remove virtual processors 212 until the current load is above the minimum load threshold (as stopping at least one processing resource, when minimum load threshold (as threshold workload) being above the current workload)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson and Liu with Youseff because Youseff’s teaching of stopping/remove the virtual processors (as processing resources) if the current load is below the minimum load threshold (as the threshold workload being above the current workload) would have provided Jacobson and Liu’s system with the advantage and capability to releasing the 

As per claim 15, it is a device claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson and Liu, as applied to claims 6 and 16 above, and further in view of Taylor (US Patent. 3,700,866)

As per claim 7, Jacobson and Liu teach the invention according to claim 6 above. Jacobson further teaches determining value of differences between two successive workloads among the multiple historical workloads (Jacobson, [0024] lines 2-11, the predictive scaling component 125 could monitor the application's current workload to determine when the current workload matches one of the determined scaling patterns. Continuing the above example, the predictive scaling component 125 could determine that, for a given day, the application's rate of increase in workload is relatively high during the hours leading up to the time period of historically peak workload. The predictive scaling component 125 could then determine an anticipated future workload of the application, based on the scaling pattern and the application's current workload; [0023] lines 10-16, the predictive scaling component 125 could determine that a relatively large rate of increase in the application's workload during the hours leading up to the time of historically peak workload (e.g., evening hours when the demand for video ; 
determining a difference between two successive historical workloads in the group of workloads (Jacobson, [0025] lines 1-7,  the predictive scaling component 125 could then determine a number of application instances needed to satisfy the estimated future workload. Generally, if the future workload is greater than the application's current workload (as determining the difference), a number of additional applications may need to be instantiated in order to accommodate the increased workload; also see [0023] lines 7-16, the predictive scaling component 125 could determine that a relatively large rate of increase in the application's workload during the hours leading up to the time of historically peak workload (e.g., evening hours when the demand for video streaming services are greatest), indicates that the peak workload for that particular day will be relatively high (as determining the difference between two historical workloads (i.e., the workloads prior evening hours, and the workloads in the evening hours)); and 
in response to the difference being below the value, training the workload model by using the two historical workloads and one or more historical jobs associated with the two historical workloads (Jacobson, [0023] lines 7-16, the predictive scaling component 125 could determine that a relatively large rate of increase in the application's workload during the hours leading up to the time of historically peak workload (e.g., evening hours when the demand for video streaming services are greatest), indicates that the peak workload for that particular day will be relatively high [0032] lines 2-17, the predictive scaling component 125 is configured to monitor the growth in application traffic over time and to adjust its application scaling accordingly. For example, a video streaming service could continue to increase its subscriber base over time, and the number of subscribers using the video streaming service may increase month-over-month. As a result, the number of application instances needed to process the incoming workload at a given point in time during the week may continue to increase proportionately to the change in the subscription base. For example, if the subscriber base increases 20% within a one year period, the incoming workload on an average Tuesday evening at 5:00 pm may be approximately 20% higher today than it was a year ago. As such, the predictive scaling component 125 could be configured to take the growth (or decrease) in users into account when generating a plan for scaling the application instances [Examiner noted: the difference between two successive historical workload (i.e., last year, historically peak workload (e.g., evening hours, one workload prior evening hour, one workload within the evening hour)) is below the difference value of two successive workload (i.e., this year), because the subscriber is keep increasing (i.e., 20%), therefore, the predictive scaling component training/learning is needed for more accurate prediction)]; see [0037] lines 1-24, the predictive scaling component 125 is configured to operate in a feedback loop, where data is continually fed back to the predictive scaling component 125 in order to improve future scaling operations. Such data may include, for example, data describing a workload of the application, data describing one or more scaling patterns for the application, data describing an impact of scaling operations on the system as a whole, and so on. Advantageously, by feeding such data back into the predictive scaling component 125, embodiments can more accurately predict when future scaling operations are needed and can optimize such future scaling operations as well…In response to such a determination, the predictive scaling component 125 could learn (as training/learning from feedback loop) from the historical scaling operations and related data, and the predictive scaling component 125 could optimize future scaling operations (e.g., by restricting the number of additional application instances instantiated, by evenly distributing optimal sized scaling operations over a period of time, etc.) to minimize unintended side effects in the future)).

Jacobson and Liu fail to specifically teach the determined value of differences is an average value of differences.

However, Taylor teaches the determined value of differences is an average value of differences (Taylor, Col 11, lines 6-7, the average difference between successive data points).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson 

As per claim 17, it is a device claim of claim 7 above. Therefore, it is rejected for the same reason as claim 7 above.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson and Liu, as applied to claims 1 and 11 above, and further in view of Ichikawa et al. (US Pub. 2013/0227585 A1).

As per claim 9, Jacobson and Liu teach the invention according to claim 1 above. Jacobson and Liu fail to specifically teach wherein the method is performed at a backup server of the processing system, and a job in the group of jobs is a backup job for performing a data backup.

	However, Ichikawa teaches wherein the method is performed at a backup server of the processing system, and a job in the group of jobs is a backup job for performing a data backup (Ichikawa, Fig. 11, 1102 JOB A, JOB B, 1101, Backup, 1104 physical server A (as backup server); Fig. 13, 1301 Backup of file system, 1302, Job A; [0003] lines 8-9, there is allocation to processing that periodically occurs (hereinafter referred to as "periodic job") such as a batch job or a backup; [0053] lines executed on the already-booted virtual server 109).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson and Liu with Ichikawa because Ichikawa’s teaching of performing the backup job within a physical server for backing up the data would have provided Jacobson and Liu’s system with the advantage and capability to prevent any potential data loss due to the system failure which improving the system stability.

As per claim 10, Jacobson and Liu teach the invention according to claim 1 above. Jacobson and Liu fail to specifically teach wherein the processing resource is a backup instance for performing the backup job.

However, Ichikawa teaches wherein the processing resource is a backup instance for performing the backup job (Ichikawa, [0003] lines 8-9, there is allocation to processing that periodically occurs (hereinafter referred to as "periodic job") such as a batch job or a backup; [0053] lines 3-5, When the periodic job 320 can be executed on the already-booted virtual server 109 (as processing resources, backup instance).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson and Liu with Ichikawa because Ichikawa’s teaching of performing the backup job within 

As per claim 19, Jacobson and Liu teach the invention according to claim 11 above. Jacobson and Liu fail to specifically teach wherein the method is performed at a backup server of the processing system, a job in the group of jobs is a backup job for performing a data backup, and the processing resource is a backup instance for performing the backup job.

However, Ichikawa teaches wherein the method is performed at a backup server of the processing system, a job in the group of jobs is a backup job for performing a data backup and the processing resource is a backup instance for performing the backup job (Ichikawa, Fig. 11, 1102 JOB A, JOB B, 1101, Backup, 1104 physical server A (as backup server); Fig. 13, 1301 Backup of file system, 1302, Job A; [0003] lines 8-9, there is allocation to processing that periodically occurs (hereinafter referred to as "periodic job") such as a batch job or a backup; [0053] lines 3-5, When the periodic job 320 can be executed on the already-booted virtual server 109 (as processing resources, backup instance).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Jacobson and Liu with Ichikawa because Ichikawa’s teaching of performing the backup job within 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195